United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3400
                                  ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
     v.                                * District Court for the District
                                       * of Nebraska.
Conrad A. Jasper,                      *
                                       *
            Defendant - Appellant.     *
                                  ___________

                             Submitted: April 17, 2003

                                 Filed: August 4, 2003
                                  ___________

Before BOWMAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________

BYE, Circuit Judge.

      Conrad Jasper appeals the district court's1 imposition of a 48-month prison
sentence following revocation of Jasper's supervised release. We affirm.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
                                           I

      Jasper pleaded guilty to conspiracy to distribute cocaine base and was
sentenced to 70 months incarceration. The 70-month sentence reflected a downward
departure from a minimum guideline sentence of 210 months. Jasper served his
prison term and began serving his period of supervised release January 12, 2001.

       Within a few months, Jasper racked up several violations of his supervised
release terms. On February 28, 2002, the district court held a hearing and determined
Jasper violated his supervised release by failing to 1) report to his probation officer,
2) maintain his employment, and 3) comply with drug testing. The District Court
ordered Jasper to enter a work-release facility, and continued the matter until
September 2002. On September 11, 2002, the district court held a second hearing to
consider Jasper’s progress in the work-release program, as well as additional
violations alleging the use of alcohol and drugs. After the hearing, the district court
revoked Jasper’s supervised release and sentenced him to 48 months incarceration
followed by no supervised release. The 48-month sentence was within the statutory
maximum sentence of 60 months, see 18 U.S.C. §§ 3583(b)(1) & 3583(e)(3), but
exceeded the 8-14 month sentence suggested by Chapter 7 of the United States
Sentencing Guidelines (U.S.S.G).

                                           II

      Jasper first contends the district court abused its discretion by failing to
properly consider the statutory sentencing factors found in 18 U.S.C. § 3553(a).2

      2
        Under 18 U.S.C. § 3553(a), a district court is required to consider a variety of
factors when imposing a criminal sentence, including: 1) the nature of the offense; 2)
the history and characteristics of the defendant; 3) the seriousness of the offense; 4)
the need for deterrence; 5) the need to protect the public from further crimes; 6) the
kinds of sentences available; 7) in the case of a supervised release violation, the

                                          -2-
       Under 18 U.S.C. § 3583(e)(3), the district court may revoke a term of
supervised release if it finds by a preponderance of the evidence the defendant
violated the terms of his supervised release. In determining an appropriate sentence,
the court must consider various factors relevant to the defendant and the offense,
including pertinent U.S.S.G. policy statements. 18 U.S.C. § 3553(a). The sentencing
court “shall impose a sentence sufficient, but not greater than necessary, to comply
with” the sentence’s purposes, which are set forth in section 3553(a)(2). Id.
Although the court must recognize “that imprisonment is not an appropriate means
of promoting correction and rehabilitation,” the sentencing purposes the court must
consider include promoting “respect for the law” and providing the defendant “with
needed educational or vocational training, medical care, or other correctional
treatment in the most effective manner.” Compare 18 U.S.C. § 3582(a) with §
3553(a)(2).

        The district court found Jasper violated his supervised release by, among other
things, failing to submit to drug testing, using controlled substances and alcohol,
failing to maintain his employment, failing to stay in contact with his probation
officer, and getting arrested for disorderly conduct. The court also took notice of
Jasper’s antagonistic attitude towards authority figures and his apparent inability to
conform his behavior to the parameters of his supervised release. The court
specifically commented on Jasper's repeated violations of his supervised release, the
relative severity of those violations, and the significant downward departure granted
at his original sentencing. In the end, the court concluded: “To reflect the seriousness
of the offense, to promote respect for the law, to provide for just punishment, and to
afford deterrence, I now revoke the conditions of supervised release and sentence
[you] to 48 months in prison . . . .”




applicable Guidelines and policy statements issued by the Sentencing Commission
. . .; and 8) the need to avoid disparities among defendants with similar records.

                                          -3-
      “Although the court need not mechanically ‘list every consideration of §
3553(a) when it sentences a defendant,’ it is ‘important . . . that there is evidence that
the court has considered the relevant matters, and that some reason is stated for the
court’s decision.’” United States v. Tschebaum, 306 F.3d 540, 545 (8th Cir. 2002)
(quoting United States v. Adams, 104 F.3d 1028, 1031 (8th Cir. 1997). As reflected
above, it is apparent the district court considered the factors outlined in § 3553(a),
and we are satisfied the district court did not abuse its discretion.

      Jasper next argues the district court abused its discretion by imposing a
sentence beyond the recommended sentencing range contained in Chapter 7 of the
U.S.S.G.

      Although a sentencing court is required to consider the policy statements,
United States v. Hensley, 36 F.3d 39, 42 (8th Cir. 1994), it is entirely free to impose
a revocation sentence outside of the policy statements’ suggested range when, “in its
considered discretion,” such a sentence is warranted. United States v. Carr, 66 F.3d
981, 983 (8th Cir. 1995). “[T]his circuit has consistently held that the policy
statements in Chapter 7 of the Guidelines regarding supervised release violations are
advisory to, rather than binding on, the district court.” United States v. Brown, 203
F.3d 557, 558 (8th Cir. 2000). Furthermore, Application Note 4 of § 7B1.4, indicates
“[w]here the original sentence was the result of a downward departure . . . an upward
departure may be warranted.”

      Here the district court determined Jasper's violations were Grade C and his
criminal history category was VI. The court took note of the suggested sentencing
range of 8-14 months under Chapter 7, but concluded the suggested range did not
adequately reflect the seriousness of the violations. In so doing, the court was “‘not
required to make the explicit, detailed findings required when it departs upward from
a binding guideline’ because the policy statements in chapter 7 are only advisory.”
Tschebaum, 306 F.3d at 544 (quoting United States v. Jones, 973 F.2d 605, 607-08

                                           -4-
(8th Cir. 1992) (citation omitted)). Accordingly, we conclude the district court
adequately considered the Chapter 7 policy statements and did not abuse its discretion
by imposing a sentence above the suggested sentencing range.

                                         III

      The sentence of the district court is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-